Name: Commission Regulation (EEC) No 4002/87 of 23 December 1987 amending Regulation (EEC) No 1491/85 laying down special measures for soya beans
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 377 /45 COMMISSION REGULATION (EEC) No 4002 / 87 of 23 December 1987 amending Regulation (EEC) No 1491 / 85 laying down special measures for soya beans HAS ADOPTED THIS REGULATION: Article 1 Article 1 ( 1 ) of Regulation (EEC ) No 1491 / 85 is replaced by the following : ' 1 . Before 1 August every year , in respect of the marketing year commencing the following year , a guide price for soya beans of subheading 1201 00 90 of the combined nomenclature shall be fixed for the Community , in accordance with the procedure laid down in Article 43 ( 2 ) of the Treaty . The guide price shall be fixed at a fair level for producers , having regard to the supply requirements of the Community .' THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ( l ), as amended by Regulation (EEC) No 3985 / 87 ( 2 ), and in particular Article 15 thereof, Whereas Council Regulation (EEC ) No 2658 / 87 establishes , with effect from 1 January 1988 , a combined goods nomenclature based on the Harmonized System which will meet the requirements both of the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community ; Whereas , as a consequence , it is necessary to express the descriptions of goods and tariff heading numbers which appear in Council Regulation (EEC ) No 1491 / 85 ( 3 ), as last amended by Regulation (EEC) No 1921 / 87 ( 4 ), according to the terms of the combined nomenclature ; whereas these adaptations do not call for any amendment of substance , Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 376 , 31 . 12 . 1987 , p. 1 . ( 3 ) OJ NO L 151 , 10 . 6 . 1985 , p. 15 . ( 4 ) OJ NO L 183 , 3 . 7 . 1987 , p. 19 .